Citation Nr: 0639743	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  02-04 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for arteriosclerotic heart 
disease.

Entitlement to service connection for a skin disability.

Entitlement to service connection for soft tissue sarcoma.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.  His service included a tour in Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in November 2001 and 
December 2001 of the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan.  This matter was 
previously before the Board in September 2003 at which time 
it was remanded for additional development.  

In written argument in October 2006, the veteran's 
representative raised a claim for a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).  He said he was making the claim in light 
of the RO's October 2004 grant of service connection for 
post-traumatic stress disorder (PTSD) and assignment of a 70 
percent rating.  Other evidence in the file indicates a claim 
for TDIU was filed in January 2005.  Accordingly, this matter 
is referred to the RO for appropriate action.

In October 2006, the veteran's representative submitted 
additional evidence to the Board relevant to the veteran's 
pending appeal.  The veteran's representative waived review 
of this evidence by the RO in the first instance.  See 
38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

As noted in the introduction above, the veteran is presently 
service connected for PTSD.  This is pertinent in light of 
the veteran's representative's written argument in October 
2006 regarding his heart disability claim.  Specifically, the 
veteran's representative noted that although the RO has 
considered the veteran's claim for service connection for 
atherosclerotic heart disease on a direct service incurrence 
basis, the veteran is actually claiming that his heart 
disability is secondary to his service-connected PTSD.  This 
raises a new theory of entitlement that the RO must consider 
in the first instance.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  It is not a new claim.  See Bingham v. Principi, 
18 Vet. App. 470 (2004) aff'd sub nom. Bingham v. Nicholson, 
421 F.3d 1346 (Fed. Cir. 2005); Ashford v. Brown, 10 Vet. 
App. 120 (1997).  Accordingly, this matter must be remanded 
for review and proper development by the RO.  See 38 U.S.C.A. 
§ 5103(A).

Regarding the claim for service connection for a skin 
disability, the Board requested in its prior remand in 1993 
that a medical opinion be obtained regarding the etiology of 
the veteran's skin disability, to include whether it is 
related to Agent Orange.  In this regard, the Board requested 
that the examiner be asked to review the opinions of Roy 
Bergman, M.D., who had indicated that a link between the 
veteran's skin problems and Agent Orange was possible, but 
who had also indicated that the skin problems may be 
congenital.  Despite this request, the claims file is devoid 
of a nexus opinion.  That is, although the veteran was 
afforded a VA skin examination in May 2005 and diagnosed as 
having lipomas, the examiner did not render an opinion 
regarding etiology.

The previously requested medical opinion is essential in 
adjudicating this claim, in light of the speculative nature 
of Dr. Bergman's opinion and since the Board may not rely on 
its own unsubstantiated opinion in determining medical 
matters.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See 
also Friscia v. Brown, 7 Vet. App. 294, 297 (1995).  The 
Board also emphasizes that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the veteran's representative informed VA in 
October 2006 that the veteran had been in receipt of SSA 
benefits for approximately three years.  He reminded the 
Board that VA has a duty to obtain SSA records once it 
receives notice of such evidence.  The Board agrees that 
these records must be requested in view of the likely 
relevance that they may have in this appeal.  See 38 U.S.C.A. 
§ 5103A(b)(3); see also Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  Accordingly, an attempt must be made to obtain 
the SSA determination(s) and underlying medical records.  

Under these circumstances, another remand of this claim is 
required, even though it will, regrettably, further delay a 
final decision on the claims on appeal. 

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  Obtain from the Social Security 
Administration (SSA) copies of any 
determinations regarding the veteran's 
claim(s) for disability benefits, along 
with the underlying medical records 
considered in reaching decision(s) 
involving the veteran.

2.  The veteran should then be scheduled 
for an appropriate VA examination to 
determine the diagnosis(es) and etiology 
of his present skin condition.  In 
connection with the examination, the 
examiner should review all pertinent 
medical records in the claims folder, to 
include the opinions from Dr. Bergman.  
All indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.  The examiner is 
requested to provide all diagnosis(es) 
regarding the veteran's skin condition 
and opine as to whether it is at least as 
likely as not (i.e. a 50 percent degree 
of probability or higher) that the 
veteran's skin diagnosis(es) is/are 
related to service, to include exposure 
to Agent Orange.  

A rationale should be provided for all 
opinions given and the factors upon which 
the medical opinion is based must be set 
forth in the report.  The examination 
report should indicate whether the 
veteran's medical records were reviewed.

3.  The RO should consider the veteran's 
claim of entitlement to service 
connection for arteriosclerotic heart 
disease as secondary to his service-
connected PTSD, and take all appropriate 
development before deciding that claim.  
The RO should also readjudicate the 
veteran's claims of entitlement to 
service connection for a skin disability 
and for soft tissue sarcoma.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
September 2005 SSOC.  An appropriate 
period of time should be allowed for 
response.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

